— In a proceeding pursuant to CPLR article 78 to review, inter alia, certain disciplinary determinations by the respondent, the petitioner appeals, as limited by his brief, from so much of a judgment of the Supreme Court, Nassau County (Goldstein, J.), entered June 9, 1987, as failed to expunge his disciplinary record.
Ordered that the judgment is affirmed insofar as appealed from, without costs or disbursements.
Under the circumstances presented in the instant record, including the petitioner’s admission at the hearing before the *641Supreme Court that on or about February 3, 1987, he tore up a disciplinary report and flushed it down a toilet, the Supreme Court did not err in failing to expunge the petitioner’s record with respect to that incident (see also, Matter of Sommer v Jones, 96 AD2d 624). Mangano, J. P., Brown, Lawrence, Kooper and Harwood, JJ., concur.